Case 20-20844-GLT          Doc 95   Filed 07/12/21 Entered 07/12/21 11:36:29    Desc Main
                                    Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                         :   CASE NO. 20-20844-GLT
      Danae L. Shildt,                         :   CHAPTER 13
      aka Danae Dahlstrom                      :
                   Debtor                      :


                              NOTICE OF CHANGE OF ADDRESS

Undeliverable Address:

Name:                    Danae L. Shildt

Street:                  185 Stonewood Drive

City, State, Zip:        Bethel Park, PA 15102



Corrected Address:

Name:                    Danae L. Shildt

Street:                  842 Vickroy Ave.

City, State, Zip:        Johnstown, PA 15905




Date: July 12, 2021                                     /s/ Danae L. Shildt
                                                          Danae L. Shildt

Date: July 12, 2021
                                                        /s/ Paul W. McElrath, Esquire
                                                        Paul W. McElrath, Esquire
                                                        Attorney for Debtor
                                                        PA I.D. #86220
                                                        McElrath Legal Holdings, LLC
                                                        1641 Saw Mill Run Blvd.
                                                        Pittsburgh, PA 15210
                                                        (412) 765-3606
